Case 2:14-md-02591-JWL-JPO Document 4080-3 Filed 02/06/19 Page 1 of 5




                  Exhibit C
                                    Case 2:14-md-02591-JWL-JPO Document 4080-3 Filed 02/06/19 Page 2 of 5



                           Exhibit C: Cases Where Some Plaintiffs Did Conform to the Fourth Am. Master Complaint (And Some Did Not)
   Case Name                                              Case Number                Plaintiffs Who Did Not File a Notice to Conform
 1 Schultz, et al v. Syngenta Corporation, et al          2:15-cv-02026-JWL-JPO      Michelle Schultz
 2 Burke et al v. Syngenta AG et al                       2:15-cv-09275-JWL-JPO      Huntley Farms PTW
                                                                                     Bradley Little
                                                                                     Mickey Williams
                                                                                     Ryan S. Nelson
                                                                                     Gary L. Flanders
                                                                                     Vicki J. Flanders
                                                                                     Andrew A. Manning
                                                                                     Kelli J. Manning
                                                                                     Wrley Farms
                                                                                     Raymond D. Hettinger
                                                                                     Cheryl L. Hettinger
                                                                                     David Hettinger
                                                                                     Jodi L. Hettinger
                                                                                     Stephen & Robin Hettinger Farms
                                                                                     Craig Johnson
                                                                                     Larry R. Beasley
                                                                                     HRA Investments, LLC
                                                                                     Funderburg Farms, Inc.
                                                                                     Alice I. Funderburg Irrovocable Turst Alpine Bank & Trust Co., Trustee
                                                                                     Jack E. Funderburg GST Trust Apline Bank & Trust Co., Trustee
                                                                                     John K. Funderburg Jr. GST Trust Apline Bank & Trust Co., Trustee
                                                                                     John K. Funderburg Jr. GST Trust Apline Bank & Trust Co., Trustee
                                                                                     Jack E. Funderburg GST Trust Alpine Bank & Trust Co., Trustee

 3 Albrecht et al v. Syngenta Corporation et al           2:15-cv-09400-JWL-JPO      Rustin Albrecht
                                                                                     Albrecht Farms
 4 Hoffman et al v. Syngenta Corporation et al            2:15-cv-09485-JWL-JPO      Hoffinan Hectares, Inc.
 5 Woodin et al v. Syngenta Corporation et al             2:15-cv-09491-JWL-JPO      Woodin Fann Enterprises, LLC
                                                                                     D&G Woodin, Inc.

 6 Balder et al v. Syngenta Corporation et al             2:15-cv-09496-JWL-JPO      Fairfield Farms, Inc.
                                                                                     D Balder Farms, Inc.
 7 Schaller Company et al v. Syngenta Corporation et al   2:15-cv-09549-JWL-JPO      Schaller C Trust
                                                                                     Kitchen & Hopley
                                                                                     Correy, LLC
 8 Bravard v. Syngenta Corporation et al                  2:15-cv-09697-JWL-JPO      Kathy Bravard
 9 Miles et al v. Syngenta Corporation et al              2:15-cv-09726-JWL-JPO      Robin Miles
10 Vander Linden et al v. Syngenta Corporation et al      2:15-cv-09830-JWL-JPO      Leon Vander Linden, Individually
                                                                                     Hossley Ranch Management, FLP
                                                                                     Vander Linden Family Farms, Inc.
                                                                                     Hossley Ranch Management, FLP
11 Tobin et al v. Syngenta Corporation et al              2:15-cv-09839-JWL-JPO      Evelyn Tobin




                                                                            Page 1
                                      Case 2:14-md-02591-JWL-JPO Document 4080-3 Filed 02/06/19 Page 3 of 5



                           Exhibit C: Cases Where Some Plaintiffs Did Conform to the Fourth Am. Master Complaint (And Some Did Not)
12 Hicks et al v. Syngenta AG et al                      2:15-cv-09881-JWL-JPO      Hager Farms Inc.
                                                                                    Hager Brothers LLC
                                                                                    Jesse Sublett
                                                                                    Larry Leslie
                                                                                    Paul Hobbs
                                                                                    WA Hobbs and Sons Inc.
                                                                                    Stephen Towe
                                                                                    Paul Logsdon Jr.
                                                                                    Paul Logsdon III
13 Danielson et al v. Syngenta Corporation et al         2:15-cv-09891-JWL-JPO      Rhonda Danielson, Individually
                                                                                    Danielson Farm
14   D&M Catfish, Inc. et al v. Syngenta AG et al        2:16-cv-02055-JWL-JPO      Mary Lauren Howard d/b/a 3&1 Farm
15   Heinecke et al v. Syngenta Corporation et a         2:16-cv-02166-JWL-JPO      Elaine Heinecke
16   Olson et al v. Syngenta Corporation et al           2:16-cv-02287-JWL-JPO      Hillview Dairy, Inc.
17   Barker et al v. Syngenta AG et al                   2:16-cv-02317-JWL-JPO      David Dunaven
                                                                                    Dwight Radloff
18 Hinker et al v. Syngenta Corporation et al            2:16-cv-02435-JWL-JPO      J&K Brokaw, Inc.
                                                                                    Linda Meyerdirk
19 Arnold et al v. Syngenta Corporation et al            2:16-cv-02591-JWL-JPO      Racota Valley Ranch Partnership
                                                                                    Nelson Family Farm, LLC




                                                                           Page 2
                                      Case 2:14-md-02591-JWL-JPO Document 4080-3 Filed 02/06/19 Page 4 of 5



                          Exhibit C: Cases Where Some Plaintiffs Did Conform to the Fourth Am. Master Complaint (And Some Did Not)
20 Stock et al v. Syngenta AG et al                     2:16-cv-02795-JWL-JPO      Clinton Aycock
                                                                                   Joseph Sherman Bennett
                                                                                   Bare Bones Farm
                                                                                   Pleasant Hill Sod Farm
                                                                                   Gary David Callow
                                                                                   Four C's Farms
                                                                                   Oscar C. Clark
                                                                                   Clark Planting Partnership
                                                                                   Ike E. Coghlan
                                                                                   Sunshine Planting Company
                                                                                   David Dooley
                                                                                   Harris Land & Cattle Co.
                                                                                   Matthew A. Edgar
                                                                                   E & E Farms
                                                                                   Matte Edgar Farms
                                                                                   Julia Ann Glenn
                                                                                   J.A. Walls Glenn Farm
                                                                                   Kenneth E. Goodman, Jr.
                                                                                   Lester Griffin
                                                                                   Double M Farms
                                                                                   Danny R. Holland
                                                                                   DRH Farms
                                                                                   Loden Farms LLC
                                                                                   Kengreden Farms LLC
                                                                                   Kerry James
                                                                                   KMC Farms
                                                                                   B. Bryan Jones, III




                                                                          Page 3
                               Case 2:14-md-02591-JWL-JPO Document 4080-3 Filed 02/06/19 Page 5 of 5



                       Exhibit C: Cases Where Some Plaintiffs Did Conform to the Fourth Am. Master Complaint (And Some Did Not)
21 Stock et al v. Syngenta AG et al (CONTINUED)                              Albert Mahalitc
                                                                             Rebecca Wiggs McCreary
                                                                             River Road Farms, Inc.
                                                                             Rosemary S. Milner
                                                                             SS Farms
                                                                             Abbott Myers
                                                                             Milton Parrish
                                                                             Triple D. Planting Co., II
                                                                             Bobby Ragland, Jr.
                                                                             Gregory Scott Ragland
                                                                             Cotton Creek Farms
                                                                             James E. Reed, Jr.
                                                                             Reed Farms Partnership
                                                                             Joseph Shayeb
                                                                             Kwayne Farms, LLC
                                                                             Silverdale Planting Co.
                                                                             Harry Simmons
                                                                             Frank D. Smyly
                                                                             Smyly Planting Company
                                                                             Edwin P. Thomas, Jr.
                                                                             Edwin Thomas Farm Partnership
                                                                             Delta Farm & Turf
                                                                             High Cotton Planting Co.
                                                                             Charles E. Kelly
                                                                             K and K Farms
                                                                             Heath Killebrew
                                                                             MP Farms


22 Stock et al v. Syngenta AG et al (CONTINUED)                              Doug Warren
                                                                             Beryl Wiggs
                                                                             A&B Farms
                                                                             River Road Farms, Inc.
                                                                             JB Farms
                                                                             Brenda H. Wilson As Co-Executors of the Estate of Jay G. Wilson
                                                                             Jay K. Wilson As Co-Executors of the Estate of Jay G. Wilson
                                                                             Pickett Farms




                                                                    Page 4
